DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Nov. 16, 2021, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
As explained in the Informational Notice mailed Dec. 5, 2019, a properly executed inventor’s oath or declaration has not been received for the following inventor: Ankur SAMBHAR. The applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).
Claim Status
 
The status of claims is as follows: 
Claims 1–20 are pending, entered, and examined with Claims 1 and 11 in independent form. 
Claims 1 and 11 are amended.
No Claims are added or cancelled.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Oct. 31, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Response to Arguments
35 U.S.C. § 101 Argument
	Applicant argues the pending claims do not fall recite an abstract idea exception because Examiner identified the preamble and all of the subsequent limitations as reciting the abstract idea exception. Applicant’s Reply at *8–9. Applicant argues Examiner’s analysis fails to satisfy the requirements of the 2019 PEG. Id. at 10. Applicant’s arguments have been fully considered but are not persuasive for the reasons here and in the § 101 rejection below. Applicant makes no argument why the pending claims do not recite an abstract idea exception or why Examiner’s determination of the abstract idea exception is substantially or materially incorrect. Rather, Applicant argues Examiner erred in performing Step 2A, Prong One, by giving the preamble weight and “considering the claims as a whole” (i.e., all the limitations when determining the abstract idea exception) so therefore, no abstract idea exception was recited. Applicant misapprehends the § 101 Final Office Action mailed Sept. 9, 2021 [“Non-Final Office Action”]. Non-Final Act. at *4. “A system for implementing rules based authentication” and the ultimate step of the claimed invention to “verifying the user and proceeding with the transaction request” as recited by Claim 1, recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity and/or following rules or instructions, a particular form of managing personal behavior or relationships/interactions between people under organizing human activity. Id. In further support, Applicant’s Specification explains the problem in the art of “single authentication method[s], however, pose[ ] a high risk [of malicious/fraudulent transactions] when data is compromised because then the whole credit limit of the card is exposed.” Spec., ¶ [0003] (emphasis and alternations added). Applicant’s “innovative methodology provides flexibility to segregate different usage of cards with different authentication methods to reduce the risk and exposure.” Spec., ¶ [0008] (emphasis added). Applicant’s arguments to the contrary are specious, at best.
Because of Examiner’s failure to properly perform and identify the abstract idea exception in Step 2A, Prong Two, Applicant argues prejudice in Step 2A, Prong Two, of Examiner’s analysis when determining whether the abstract idea exception was integrated into a practical application. Applicant’s Reply at *10–11. Applicant further alleges Examiner “fails to consider ‘the specificity of the claim limitations or how the limitations interact and impact each other as dictated by the October 2019 update.” Applicant’s Reply at *11 (cleaned up). Applicant’s arguments have been fully considered but are not persuasive for the reasons here and in the § 101 rejection below. Examiner identified the computer hardware, their functions, and determined that the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application using the method identified in MPEP § 2106.05(f). Non-Final Act. at *4–6. 
Applicant argues a practical application of the abstract idea exception is found in the amended limitations because “the machine learning [is] used to provide feedback to user selections of authentication profiles” citing “Ex parte Kannan, Appeal 2018-004925 (PTAB June 11, 2019) (finding that the machine learning applied to creation of customized surveys satisfies integration) and Ex parte Tristan, Appeal 2018-004459 (PTAB June 25, 2019) (finding that the machine learning recited in the claims could not be practically performed in the mind).” Id. at *12. Applicant’s arguments have been fully considered but are not persuasive for the reasons here and in the § 101 rejection below. Applicant's arguments is conclusory and fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the claims support Applicant’s assertion or the nexus between the cited cases and the claimed invention. 
On the merits, Examiner reviewed the cited PTAB cases and finds them distinguishable and/or inapposite. The amended claims generally link the judicial exception to machine learning and neural networks, which is not a practical application. MPEP § 2106.05(h).
 In Ex Parte Tristan, the PTAB held the claims eligible under § 101. In that case, the Examiner found the claims at bar mathematical relationships and mental process. “Machine learning or neural networks” were not recited by the claims. Rather, the claims recited “identifying a particular inference algorithm" and “compiling.” In view of the specification, the Board reasoned "identifying a particular inference algorithm" is a function that “one of ordinary skill in the art would not find it practical to perform … mentally” and “compiling” as “generat[ing] inference code,” which is “not an individual using his/her mind or pen and paper.” Thus, the Board held the Examiner erred in determining the claims recite an abstract idea exception at Step 2A, Prong One. 
Here, Applicant amended the claims to recite machine learning and neural networks in the following limitations:
learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns;

providing, via machine learning and neural networks of the computer processor, feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles;

Applicant’s Specification, ¶ [0014], discloses the only instance of machine learning and neural networks. In pertinent part: 
… An embodiment of the present invention may rely on artificial intelligence, machine learning and neural networks to analyze user spending habits and patterns and provide a self-learning feature. For example, an embodiment of the present invention may learn a customer's spending habits and suggest or adjust authentication rules based on the customer's activity and behavior as well as fraud, risk and business considerations.

Unlike the specification of Ex Parte Tristan that recited “identifying a particular inference algorithm is difficult and challenging for non-experts due to their computational complexity,” disclosure the PTAB found material to the determination of § 101 eligibility, here, Applicant’s Specification discloses “An embodiment of the present invention may rely on artificial intelligence, machine learning and neural networks.” Ex Parte Tristan, at *6; Spec., ¶ [0014]. Thus, unlike Ex Parte Tristan which relies on experts for “identifying a particular inference algorithm,” a distinction the Board found material to their eligibility determination, here, it may be assumed a PHOSITA may “rely on artificial intelligence, machine learning and neural networks.” Thus, for this reason alone, notwithstanding other material differences, Ex Parte Tristan is distinguishable. 
	Ex parte Kannan, the Board held the claims eligible under § 101. In that case, the Examiner found the claims recited an abstract idea exception and failed to integrate the exception into a practical application at Step 2A, Prong Two. The PTAB affirmed the claims recited an abstract idea exception but found the exception was integrated into a practical application, reversing the Examiner. The Board reasoned the claims in view of the specification “provide a technical solution to a technical problem” and “are thereby sufficient to integrate the judicial exception into a practical application. In particular, the claim recitation of a computer's utilization of a machine learning or statistical model to analyze a customer's browsing and purchasing activities at a vendor's website to derive a numerical assessment, which is correlated with the customer's predicted intent when compared to a predetermined threshold, to tailor a survey around the specific purchasing and browsing patterns of the customer, integrates the judicial exception into a practical application.” Ex Parte Kannan, at *13 (emphasis added). “[T]he processor transforming the collected customer data into customer's predicted intent to devise a specific survey that varies from customer to customer is an improvement over the prior art.” Id.(emphasis added). Thus, the Board held the Examiner erred in determining the claims integrate the abstract idea exception at Step 2A, Prong Two.
	Here, unlike the claims in Ex Parte Kannan where “machine learning and statistical model” were obtained; “trained to identify associations between customer data and a pre-defined list of possible customer intents”; used “to predict a customer intent based on customer data”; the predicted customer intent “appl[ied] … to proactively determine whether a customized survey is to be delivered to said customer device … when the probability of receiving the survey response crosses a predetermined threshold”; and generating a customized survey,” the pending claims merely recite “learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns” and “providing, via machine learning and neural networks of the computer processor, feedback to the user comprising one of more suggestions.” Using machine learning to learn a user’s spending habits and patterns so that a user suggestion may be provided is distinguishable from the claims at issue in Ex Parte Kannan. While machine learning is similarly used to used to “predict a customer intent based on customer data” (Ex Parte Kannon) and “learn[ ] the user's spending habits and patterns, that’s where the similarities end. No machine learning model is obtained; no machine learning model is trained; and no machine learning data is used to both determine whether an action occurs (survey). Thus, Ex Parte Kannan is distinguishable. Unlike the claims of Ex Parte Kannan, the claims here merely link the judicial exception to a particular application of machine learning and neural networks. MPEP § 2106.05(h). Further, the recitation of machine leaning and neural networks is rejected under § 112(a), (b) for written description, and enablement.


35 U.S.C. §§ 102/103 Argument
Applicant’s arguments with respect to Claims 1–20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1–20: The disclose lacks support for the breadth of the utilization of machine learning claimed and offers no explanation for how the invention uses machine learning to achieve the end result of leaning the user’s spending habits and patterns or providing user feedback without undue experimentation as recited by Independent Claims. Dependent Claims are rejected based on their dependence to one of the Independent Claims.
The test for enablement is whether the ordinary artisan, based upon the disclosure, would be able to make and use the invention without undue experimentation. The determination of whether undue experimentation is required is conducted using the Wands factors. MPEP § 2164.01. 
Independent Claims were amended to recite: 
learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns;

providing, via machine learning and neural networks of the computer processor, feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles;

Applicant’s Specification, ¶ [0014], discloses the only instance of machine learning and neural networks. In pertinent part: 
… An embodiment of the present invention may rely on artificial intelligence, machine learning and neural networks to analyze user spending habits and patterns and provide a self-learning feature. For example, an embodiment of the present invention may learn a customer's spending habits and suggest or adjust authentication rules based on the customer's activity and behavior as well as fraud, risk and business considerations.

Thus, while the Specification indicates that machine learning is used, Applicant’s Specification, however, provides no explanation for how machine learning or neural networks learn user spending habits and patterns or provides user feedback. In the present case, with respect to the Wands factors, Examiner finds:
(A) The breadth of the claims; The claims are very broad in comparison to the actual steps the ordinary artisan would have to undertake in leaning the user’s spending habits and patterns or providing user feedback, since the claim merely recites machine learning and neural networks without further limitations. Claim terms “machine learning” is itself is so broad it is limitless. “Neural networks,” while slightly more narrow that machine learning as particular subclass of machine learning algorithms, it itself very broad.  This factor weighs in favor of undue experimentation.
(B) The nature of the invention; The use of machine learning and neural networks, in general, is a well-known technique. However it is not known how machine learning or neural networks would be applied in leaning the user’s spending habits and patterns or providing user feedback to the user. The combination of machine learning and neural networks together are not commonly used in the art and confusing, raising § 112(b) concerns as explained infra. There is also confusion as to the type This factor weighs in favor of undue experimentation.
(C) The state of the prior art; As indicated above, the combination of machine learning and neural networks to lean the user’s spending habits and patterns or providing user feedback is not known in the art. Therefore, the prior art does not teach how to generate the combination of machine learning and neural networks to lean the user’s spending habits and patterns or providing user feedback This factor weighs in favor of undue experimentation.
(D) The level of one of ordinary skill; The skill of the ordinary artisan for machine learning and neural networks is fairly high, with the ordinary artisan holding at least a 4 year degree in computer science, computer engineering, or similar. This factor weighs against undue experimentation.
(E) The level of predictability in the art; Machine learning and neural networks are well-known and well-understood area and there is a high predictability. However, the combination of machine learning and neural networks is unknown and causes confusion, raising § 112(b) concerns as explained infra. This factor weighs in favor of undue experimentation.
(F) The amount of direction provided by the inventor; No direction is provided by the inventor for how machine learning and neural networks would be applied to lean the user’s spending habits and patterns or providing user feedback. This factor weighs in favor of undue experimentation.
(G) The existence of working examples; No working examples exist for how machine learning and neural networks would be applied to lean the user’s spending habits and patterns or providing user feedback. This factor weighs in favor of undue experimentation.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Significant experimentation would be required on the part of the ordinary artisan to develop how machine learning and neural networks would be applied to lean the user’s spending habits and patterns or providing user feedback as neither the prior art nor the present specification provides any guidance on how one would generate these values  This factor weighs in favor of undue experimentation.
Considered altogether, the evidence weighs heavily on the side of undue experimentation being required. Thus, the disclosure is insufficient for a PHOSITA to use/make the invention. Accordingly, the claims fail to meet the enablement requirement.

Claims 1–20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1–20: Independent Claims were amended to recite: 
learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns;

providing, via machine learning and neural networks of the computer processor, feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles;

which fails to comply with the written description requirement. MPEP § 2163.06. Support for the combination of machine learning and neural networks to lean the user’s spending habits and patterns or providing user feedback is not described in Applicant’s Specification. Spec., ¶ [0014]. Further, it is not clear how a PHOSITA would use machine learning and neural networks to lean the user’s spending habits and patterns or providing user feedback Thus, the disclosure is insufficient to demonstrate that Applicant had possession of the combination of machine learning and neural networks to lean the user’s spending habits and patterns or providing user feedback as recited in Independent Claims. Dependent Claims are rejected based on their dependence to one of the Independent Claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1–20: Independent Claims recites, “via machine learning and neural networks of the computer processor” in two locations. Certainly a computer processor can execute instructions stored on a non-transitory computer readable medium, the instructions corresponding to machine learning and neural network algorithms, but it is not clear what is meant “via machine learning and neural networks of the computer processor,” which renders Independent Claims indefinite for failing to particularly point out and distinctively claim the subject matter. All Dependent Claims are rejected based on their dependence to one of the independent claims. For examination purposes, “via machine learning and neural networks of the computer processor” is “via a neural network”.

Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Analysis
Step 1: Claims 1–20 are directed to a statutory category. Claims 1–10 recite  “a system” and are therefore, directed to the statutory category of “a machine.” Claims 11–20 recite  “a method” and are therefore, directed to the statutory category of “a process.” 
Representative Claim
 
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to bold limitations indicating generic computer components, and letters for clarity in describing the limitations:
1. A system 

[A] for implementing rules based authentication, the system comprising: 

[B] a memory component that stores one or more user authentication profiles; and

[C] an authentication rule selection engine comprising a computer processor, coupled to the memory component, the computer processor programmed to perform the steps of: 

[D] receiving from a user, via the computer processor, a selection of a plurality of authentication profiles, the authentication profiles comprising one or more authentication modes based on one or more attributes for a potential user transaction request; 

[E] learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns; 

[F] providing, via machine learning and neural networks of the computer processor, feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles; 

[G] receiving, via a transaction gateway, a transaction request associated with a payment instrument from a user at a point of sale system;

[H] determining, via the computer processor, a plurality of transaction attributes for the transaction request comprising a transaction location, a transaction merchant, a transaction type, a transaction amount, and a wifi network for the transaction request; 

[I] determining, via the computer processor, an authorization mode for the transaction request based on the plurality of transaction attributes;

[J] executing, via the computer processor, an authentication rule for the transaction request; 

[K] transmitting, via a communication network, an authentication request via the authorization mode based on the authentication rule;

[L] requiring an authorization input from the user responsive to the authentication request; and 

[M] upon receiving a proper authentication input, verifying the user and proceeding with the transaction request.  

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “implementing rules based authentication,” in Limitation A and “verifying the user [authentication] and proceeding with the transaction request” in Limitation M, which recites the abstract idea exception of mitigating risk, a particular form of a fundamental economic principle/practice under organizing human activity. MPEP § 2106.04(a)(2)(II)(A). Rep. Claim 1 further recites “proceeding with the transaction request,” which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B). Limitations D–L are the required steps to perform the “verifying the user [authentication]” and “proceeding with the transaction request” of Limitation M and thus, recite the abstract idea exceptions of organizing human activity. Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limits the abstract idea exception. As the abstract idea exception is recited in each and every step of the claimed system, the additional elements are limited to those of the computer components. The additional elements are: an authentication rule selection engine comprising a computer processor, coupled to a memory component, a transaction gateway, a point of sale system, machine learning and neural networks, a communication network, and a wifi network.
Regarding the an authentication rule selection engine comprising a computer processor, coupled to a memory component, a transaction gateway, a point of sale system, machine learning and neural networks, a wifi network, and a communication network [collectively, “computer components”], Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer components. E.g., Spec. ¶¶ [0043]–[0048] (describing generic programmed processor, memory, authentication rules selection engine), ¶ [0041] (generic communication network), ¶ [0021] (generic wifi network), ¶ [0014] (unspecified machine learning and neural networks (software)). Limitation B describes the memory component storing date. Limitation C describes the authentication rule selection engine, computer processor, coupled to the memory component. Examiner interprets coupled  as “transmitting and receiving data.” Limitation C further describes the computer processor being programmed, which is interpreted as storing software instructions. This takes generic hardware/software and describes the functions of receiving, storing, and transmitting data (instructions) between the processor and memory component, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitations D–M describe the “computer components,” performing the steps of the claimed invention, which represents the abstract idea itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Limitation D recites receiving a selection of a plurality of authentication profiles (data). Limitation G recites receiving a transaction request (data). Limitation J recites executing an authentication rule (transmitting/receiving data). Limitation K recites transmitting an authentication request (Data). Limitation L and M require an authorization input (transmit data) and receive a proper authorization input (data). Limitations D, G, J, K, L, and M merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). Limitation H determines a plurality of transaction details and Limitation I determines an authorization mode based on the transaction attributes. Limitations H & I, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). For example, but for the generic computer components claim language, the claim encompasses a person looking at a plurality of transaction details, forming a simple judgment about them, and determining an authorization mode based on them. An abstract idea exception cannot itself be a practical application. MPEP § 2106.05(I). Limitation F recites providing feedback to the user via machine learning and neural networks, which merely invokes computers or other machinery in its ordinary capacity to receive, store, or transmit data. MPEP § 2106.05(f)(2). The “providing” “via machine learning and neural networks” covers nearly any solution to “providing feedback” as long as machine learning and neural networks are somehow involved with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result.” MPEP 2106.05(f)(1). Limitation E recites “learning, via machine learning and neural networks of the computer processor, the user’s spending habits and patterns. This describes a solution merely at the level of a “generic black box.” Thus, machine learning and neural networks covers any solution learning with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP 2106.05(f)(1). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 11 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 11 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0033] (steps may be performed in any order); ¶ [0043] (same).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2–9, 12–16, and 18–20 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.
Dependent Claim 17 recites “applying an additional authentication request when the user is not verified.” Examiner interprets this additional limitation as providing the user a second opportunity to authenticate the transaction request should the first transaction request fail. Duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144(VI)(B). Here, no new and unexpected result is produced that was not previously produced in the first authentication request. Thus, this limitation has no patentable significance and cannot be significantly more. 
Conclusion

Claims 1–20 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Tetali et al. (U.S. Pat. Pub. No. 2018/0293579) [“Tetali”] in view of Arora et al. (U.S. Pat. Pub. No. 2019/0260742) [“Arora”]

Regarding Claim 1, Tetali discloses
A system for implementing rules based authentication, the system comprising: 
(See at least Abstract, where rules-based authentication preferences are used.)

a memory component [Fig. 2, element 212] that stores one or more user authentication profiles [preferences]; and an authentication rule selection engine [Fig. 2, element 212] comprising a computer processor [Fig. 2, element 216] , coupled to the memory component [Fig. 2], the computer processor programmed to perform the steps of: 
(See at least Fig. 2, “authentication computer device 212,” and associated text ¶ [0043], where the “authentication computer device 212 is configured to store a plurality of user preferences associated with a user account … [and] ; determine one or more authentication challenges based, at least in part, on the user preferences.” “[D]atabase server 216 is communicatively coupled to a database 220 that stores … user preferences, authentication challenges, issuer preferences, and merchant preferences.” ¶ [0045]. Preferences are authentication rules. As shown in Fig. 2, the database (memory) 220 and database server 215 are communicatively coupled to the authentication computer device 212. Fig. 4 and associated text ¶ [0053] discloses the components of the server computer 212 and 216, shown in Fig. 2. Fig. 5, step 505 (store plurality of user preferences). “The authentication signatures and account information are stored by the authentication computer device as user preferences in a customer profile.” ¶ [0017].)

receiving from a user, via the computer processor, a selection of a plurality of authentication profiles [customer profile], the authentication profiles comprising one or more authentication modes [authentication challenge] based on one or more attributes for a potential user transaction request; 
(Examiner interprets authentication mode as “PIN, one-time password, biometric, fingerprint, voice recognition, etc.” Spec., ¶ [0013]. Examiner interprets “authentication profile” as the specific authorization mode that is applied based on transaction details. Spec., ¶ [0013]. Thus, for example, “a user may apply a 4 digit PIN for local everyday transactions within a predetermined spend limit, e.g., $100.00.” Spec, ¶ [0013] (exemplary authentication profile containing the authentication mode of “A 4 digit pin”). 
See at least ¶ [0047], “When a customer, such as cardholder 122 shown in FIG. 1, enrolls in the service, the customer provides [selects] one or more authentication signatures (e.g., a pin, password, pattern code, digital signature, and biometric signatures). … The authentication signatures and account information are stored by authentication computer device 212 in database 220 as user preferences in a customer profile. The user preferences are rule-based preferences that define steps to be taken for authenticating the user for accessing the user account. In the example embodiment, the customer may customize his or her profile. For example, the customer may specify a preferred type of authentication challenge. The user may also set the authentication challenge required based on the type of transaction, the location, the amount of the transaction, and/or any combination of the above. The customer may also login to authentication computer device 212 using a client system 214 to update or change the user preferences.” See also, the “second example,” ¶ [0022], requiring “a fingerprint authentication challenge [mode] for payment transactions over a certain amount outside of her home town.”)

receiving, via a transaction gateway [interchange network 128], a transaction request associated with a payment instrument from a user at a point of sale system; 
(See at least ¶ [0048], where “authentication computer device 212 and client systems 214 may be utilized to process transaction data relating to purchases a cardholder 122 makes utilizing a transaction card processed by interchange network 128 and issued by the associated issuer 130.” “[C]lient systems 214 may include point-of-sale (POS) devices associated with merchant 124 and used for processing payment transactions. ¶ [0048]. Fig. 5, step 510 (receive authentication request).) 

determining, via the computer processor, a plurality of transaction attributes for the transaction request comprising a transaction location [geolocation of the POS device], a transaction merchant [merchant preferences], a transaction type, a transaction amount, and a wifi network for the transaction request [IP address]; 
(See at least ¶ [0018], “During a payment transaction with a merchant registered for the payment service, the merchant initiates the transaction through a point of sale (POS) device or a website ecommerce gateway that is in communication with the authentication computer device. The merchant provides a customer identifier (name, username, preliminary authentication, or another unique identifier) to the authentication computer device to enable the authentication computer device to identify the corresponding customer profile. The authentication computer device analyzes the initiated transaction
to determine a type of authentication challenge to present to the customer. More specifically, based on the customer's preferences, the merchant's preferences, a risk assessment performed by the authentication computer device, geo location of the POS device, IP address of the computer device accessing the website, preferences of the issuer bank, and/or other analytics, the authentication computer device selects a type of authentication challenge to present the customer.” “The user may also set the authentication challenge required based on the type of transaction, the location, the amount of the transaction, and/or any combination of the above.” ¶ [0017].)

determining, via the computer processor, an authorization mode for the transaction request based on the plurality of transaction attributes; 
(See at least Fig. 5, step 515, “determine one or more authentication challenges based at least in part on user preferences.” “Authentication computer device 212 analyzes the user preferences and the authentication request to determine 515 whether or not an authentication challenge is warranted to respond to the authentication request.” ¶ [0062]. The authorization request contains transaction attributes. ¶ [0035]. “Authentication computer device 212 may base the determination 515 of the one or more authentication challenges on at least one of the geographic location of the payment transaction, the transaction type, transaction volume, and amount of the payment transaction. The user may also set preferences based on transaction type, where transactions for fuel and/or parking do not required further authentication challenges, or where other transaction types, such as food and jewelry, would.” ¶ [0062]. ¶ [0060] (payment transaction mode based on location).)

executing, via the computer processor, an authentication rule for the transaction request; transmitting, via a communication network [NFC], an authentication request via the authorization mode based on the authentication rule; 
(See at least ¶ [0018], “The authentication challenge is presented to the customer via the POS device [executing]. Once the customer has responded, a challenge response is sent back to the authentication computer device.” “In a payment transaction example, a user preference may be that the user indicates that all charges under $10 do not require an authentication challenge.” ¶ [0060], ¶ [0059] (types of authentication rules). Fig. 5, step 520 (“Transmit the one or more authentication challenges to be presented to a user attempting to access the user account”) and associated text ¶ [0063], where “authentication computer device 212 transmits the one or more authentication challenges to client system 214, such as a mobile computer device, a point of sale device, and a user computer device, where client system 214 is configured to present the one or “more authentication challenges to the user.” :client system 214 is in communication with another computer device, such as through a Near Field Communication (NFC) connection.” ¶ [0063].)

requiring an authorization input from the user responsive to the authentication request; and 
(See at least ¶ [0063], where “Client system 214 receives the response(s) from the user and transmits those responses to authentication computer device 212.”)
upon receiving a proper authentication input, verifying the user and proceeding with the transaction request.  
(See at least Fig. 5, step 525, “determine whether to authenticate the user based on a response to the one or more authentication challenges”. ¶ [0063], [0038]) 

Tetali does not disclose but Arora discloses 

learning, via machine learning and neural networks of the computer processor, the user's spending habits and patterns;
(See at least ¶ [0081], “The online learning component 124 can receive attributes corresponding to multiple users, user devices, and operating environments included in multiple entity ecosystems. In some examples, the entity ecosystems for each user can be connected to the online learning component 124 via a network. The authentication system 100 can employ the generic learner 116 to learn behaviors and patterns across a
broader user population from other user's exhibiting similar behaviors. In some embodiments, the authentication system 100 need not rely solely on behaviors of a particular user to improve that user's authentication experience. The authentication system 100 can also holistically analyze the behaviors of a broader user population to learn and improve the overall authentication experience over time. To do this, the authentication model implemented by the authentication system 100 can be trained on the user preferences of the entire user population, then fine-tuned after deployment based on user behavior (e.g., trained locally on the user device 104 periodically).” The user specific learner 122 can be used to learn user behavior and patterns based on feedback from user devices for authentication events recorded by the authentication system 100. In other words, user-specific learning can be tied specifically to a particular user's preferences for modifying the authentication rule set 112 to be applicable to that specific user. Certain users may exhibit peculiar behaviors in certain scenarios distinct from other similar users and overall user population.” ¶ [0083]. “the authentication model can be a neural network or can be implemented using neural networks, decision trees, classifiers, or any combination of these.” The behaviors and patterns related authenticating purchase (spending) transactions. ¶ [0031], [0032].

providing, via machine learning [cluster specific learner 120] and neural networks of the computer processor, feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles; 
(See at least ¶ [0092], where “The cluster specific learner 120 may have aggregated authentication preference data from multiple past and present restaurant patrons (e.g., a geolocated cluster), such that none or few of the users used voice authentication when
geolocated at the restaurant.” “The user 106 attempting to provide authentication at the restaurant may be grouped into one or more of these clusters, which can suggest that the authentication system 100, via the authentication rule set 112, compare a potential different rule ( e.g., to not use voice authentication) against the expected rule ( e.g., use voice authentication because the environment is quiet) Weighing the potential rule against the expected rule can result in the authentication rule set 112 choosing to request a mode of authentication from the user 106 other than voice authentication, despite the users preference for voice authentication and despite the quiet ambience. … the user 106 can override the suggested rule to perform any type of desired authentication, including voice authentication.” ¶ [0093].)
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have combined calculated learning the user's spending habits and patterns and  providing feedback to the user comprising one of more suggestions to update the user selection of the plurality of authentication profiles using machine learning and neural networks as explained in Arora, to the known invention of Tetali, with the motivation to “enhance the security of electronic devices” by “[i]mprov[ing]  method[s] for authenticating [a] user” with “a dynamic learning system for intelligent authentication.” Arora, ¶¶ [0002], [0004].


Regarding Claim 2, Tetali and Arora disclose
The system of claim 1 and the point of sale system as explained above.
Tetali further discloses
wherein the point of sale system comprises an in-person transaction.  
(See at least ¶ [0018], “During a payment transaction with a merchant registered for the payment service, the merchant initiates the transaction through a point of sale (POS) device.”)

Regarding Claim 3, Tetali and Arora disclose
The system of claim 1 and the point of sale system as explained above.
Tetali further discloses
wherein the point of sale system comprises an online transaction.  
(See at least ¶ [0018], “During a payment transaction with a merchant registered for the payment service, the merchant initiates the transaction through … a website ecommerce gateway that is in communication with the authentication computer device.”)

Regarding Claim 4, Tetali and Arora disclose
The system of claim 1 and the authorization rule as explained above.
Tetali further discloses
wherein the authorization rule comprises location data and transaction amount data.  
(See at least ¶ [0047], where “The user may also set the authentication challenge required based on the type of transaction, the location, the amount of the transaction, and/or any combination of the above.”)

Regarding Claim 5, Tetali and Arora disclose
The system of claim 1 and the authorization rule as explained above.
Tetali further discloses
wherein the authorization rule comprises external third party data relating to at least one fraud event.  
(See at least ¶ [0065] where authentication rules comprise “issuer preferences”, and ¶ [0066], where authorization rules comprise “requester (merchant) preferences” in addition to “user preferences.” The issuer and requester preferences are third party data relating to a fraud event. ¶¶ [0002], [0003] (Issuer and requester authentication rules are related to historical fraud events in an attempt to prevent fraud).

Regarding Claim 6, Tetali and Arora disclose
The system of claim 1 and the authorization request as explained above.
Tetali further discloses
wherein the authentication request comprises a biometric request
(See at least ¶ [0022], describing “a fingerprint authentication challenge for payment transactions over a certain amount outside of her home town.” ¶ [0059].)


Regarding Claim 7, Tetali and Arora disclose
The system of claim 1 and the programmed computer processor as explained above.
Tetali further discloses
wherein the computer processor is further programmed to perform the step of: applying an additional authentication request when the user is not verified.  
(See at least ¶ [0016], describing the “step-up challenge”.)

Regarding Claim 8, Tetali and Arora disclose
The system of claim 1 and a plurality of authentication rules as explained above.
Tetali further discloses
wherein a plurality of authentication rules is associated with each user.
(See at least Abstract, describing “rule-based preferences that define steps to be taken for authenticating the user for accessing the user account.” ¶ [0065] where authentication rules comprise “issuer preferences”, and ¶ [0066], where authorization rules comprise “requester (merchant) preferences.” User preferences are associated with a single user. Alternatively, ¶¶ [0065], [0066] describe the interplay between issuer, requester, and user preferences for authentication, each rule set associated with a user.)

	Regarding Claim 9, Tetali and Arora disclose
The system of claim 1 and the authentication mode as explained above.
Arora further discloses
wherein the authentication mode is determined based at least in part on artificial intelligence.
(See at least ¶ [0029], where “the online learning component can implement artificial neural networks ( e.g., recurrent neural network)”

Regarding Claim 10, Tetali and Arora disclose 
The system of claim 1 and the payment instrument as explained above.
Tetali further discloses
wherein the payment instrument comprises a card product. 
(See at least ¶ [0068] (payment cards).)
 
	Regarding Claim 11, Tetali discloses
A method for implementing rules based authentication, the method comprising the steps of: 
(See at least Abstract)
The remaining limitations of Claim 11 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Tetali and Arora for the same rationale presented in Claim 1 supra.

Regarding Claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, Tetali and Arora disclose
The method of claim 11 as explained above. 
The remaining limitations of Claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, are not substantively different than those presented in Claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, respectively, and are therefore, rejected, mutatis mutandis, based on Tetali and Arora for the same rationale presented in Claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, respectively, supra.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nowak et al. (U.S. Pat. Pub. No. 2019/0114404) (cited on PTO-982) is pertinent because it describes systems and processes for automatically configuring user authentication rules for each of a plurality of users for use in transactions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694